Exhibit 99.(a)(1)(v) FORM OF LETTER TO BROKERS, DEALERS, COMMERCIAL BANKS, TRUST COMPANIES, RETIREMENT PLAN TRUSTEES AND OTHER NOMINEES REGARDING THE REPURCHASE OFFER BY ACP Funds Trust Offer to Purchase for Cash Up to 50% of the Shares of the ACP Advantage Series Strategic Opportunities Fund and Up to 20% of the Shares of the ACP Institutional Series Strategic Opportunities Fund at Net Asset Value To:Brokers, Dealers, Commercial Banks, Trust Companies, Retirement Plan Trustees and Other Nominees (“Financial Intermediaries”): We are enclosing the material listed below relating to the offer by ACP Funds Trust (the “Trust”) to shareholders (the “Shareholders”) of ACP Advantage Series Strategic Opportunities Fund and ACP Institutional Series Strategic Opportunities Fund (each, a “Fund”; together, the “Funds”) to repurchase at net asset value up to fifty percent (50%) of the shares of beneficial interest (the “Shares”) of the ACP Advantage Series Strategic Opportunities Fund and to repurchase at net asset value up to twenty percent (20%) of the shares of beneficial interest (the “Shares”) of the ACP Institutional Series Strategic Opportunities Fund; each Fund issued and outstanding as of May 1, 2009 (the “Expiration Date)as are properly tendered and not withdrawn on the Expiration Date.Each Fund is a series of the Trust, which is a Delaware Statutory Trust registered under the Investment Company Act of 1940, as amended, as a closed-end, non-diversified management investment company. THE
